RADER, Circuit Judge.

ORDER

Cornelio Layao moves for leave to proceed in forma pauperis and submits correspondence that we treat as a motion for reconsideration of the court’s March 22, 2005 order dismissing Layao’s petition for review for failure to pay the filing fee and file a Fed. Cir. R. 15(e) statement concerning discrimination.
Layao has now submitted a Rule 15(c) statement. With respect to the 2005 dismissal order, Layao states that he did not receive the order until March 20, 2006. Under the circumstances, we determine that reinstatement is appropriate.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Layao’s motion for leave to proceed in forma pauperis is granted.
(2) The court’s March 22, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Office of Personnel Management’s brief is due within 21 days of the date of filing of this order.